         Case 1:19-cr-10080-NMG Document 875 Filed 02/26/20 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

       v.
                                                                Case No. 19-cr-10080
MOSSIMO GIANNULLI and LORI
LOUGHLIN,

               Defendants.


         DEFENDANTS MOSSIMO GIANNULLI AND LORI LOUGHLIN’S
     SUPPLEMENTAL MEMORANDUM REGARDING TRIAL GROUPINGS AND
             MOTION TO POSTPONE SETTING OF TRIAL DATE

       This afternoon, less than 24 hours before the status conference at which the Court intended

to set trial dates in this matter, the Government for the very first time produced in discovery Brady

information that is not only exculpatory, but exonerating for the Defendants the Government has

charged with bribery. That discovery consists of Rick Singer’s written notes contemporaneously

memorializing his discussions with FBI investigators about recorded phone calls that they directed

him to make to his clients in order to induce inculpatory statements to be used against those clients

in subsequent criminal prosecutions. Singer’s notes indicate that FBI agents yelled at him and

instructed him to lie by saying that he told his clients who participated in the alleged “side door”

scheme that their payments were bribes, rather than legitimate donations that went to the schools.

They further note the Government’s desire to “nail” one of the defendants “at all costs.” In

Singer’s own words:

               Loud and abrasive call with agents. They continue to ask me to tell
               a fib and not restate what I told my clients as to where there
               money was going - to the program not the coach and that it was
               a donation and they want it to be a payment.
               I asked for a script if they want me to ask questions and retrieve
               responses that are not accurate to the way I should be asking the
           Case 1:19-cr-10080-NMG Document 875 Filed 02/26/20 Page 2 of 6



               questions. Essentially they are asking me to bend the truth which
               is what they asked me not to do when working with the agents and
               Eric Rosen.
               Liz raised her voice to me like she did in the hotel room about
               agreeing with her that everyone Bribed the schools. This time
               about asking each person to agree to a lie I was telling them.

See Exhibit A (emphasis added).

       This is precisely the kind of exculpatory—and indeed, exonerating—information

Defendants have been seeking in their Brady motion still pending before Magistrate Judge Kelley,

and which the Government has (falsely) claimed doesn’t exist.

       For instance, in our Brady motion (ECF No. 693, 12/13/19), we spelled out exactly the

need for production of precisely this kind of evidence:

               Common sense indicates that FBI interviewers asked Singer
               what he told his clients about their payments to USC and KWF.
               Were they told that their direct donations to university
               departments were bribes? Were they told that Singer would
               reroute their KWF donations, and if so, did he tell them those
               rerouted donations were legitimate? Or were they told that their
               money would be used to bribe individual USC employees?
               Although Singer’s answers to those questions are critical to
               establishing Giannulli and Loughlin’s intent with respect to the
               payments, the Government has not revealed how Singer
               responded. Indeed, the fact that the Government has never
               alleged that Singer told Giannulli and Loughlin that their KWF
               payments were going to Heinel personally is a strong reason to
               believe he told them the opposite—that the payments were
               legitimate.”

ECF No. 693 at 10.

       In response (ECF No. 736, 1/14/20), the Government denied that such evidence existed, or

that they had withheld any such evidence:

       •       “The reality is that the government has scrupulously adhered to its discovery
               obligations in this case, and gone well beyond those requirements[.]” (Id. at 1.)

       •       “[N]otwithstanding the defendants’ hyperbolic and unsupported claims, the
               government is not withholding any exculpatory evidence.” (Id. at 2.)


                                                2
           Case 1:19-cr-10080-NMG Document 875 Filed 02/26/20 Page 3 of 6




       •       “[T]o the extent the Giannullis wish to argue that they acted in good faith because
               they believed their payments would go to a USC fund Heinel controlled—instead
               of into Heinel’s pocket—the government has produced the relevant evidence to
               them.” (Id. at 21-22 n.14.)

       In our reply (ECF No. 807, 1/31/20), we again highlighted that the Government surely had

such exculpatory information and that the Court should order its disclosure.

       •       “What Singer told his clients about their payments is obviously relevant to
               assessing whether Defendants had any intent to defraud USC.” (Id. at 9.)

       •       “Did [Singer] tell them that their donations were legitimate, as he told some other
               clients? Or did he tell them that their payments were bribes?” (Id. at 10 (citation
               omitted).)

       •       “The belated disclosures, on the other hand, provide only a vague summary of
               Singer’s response: “Singer did not recall exactly what he said to Giannulli and
               Loughlin regarding the money.” That summary is conveniently vague on the exact
               issue where the details are crucial.” (Id. at 11.)

       •       “If Singer had told Giannulli and Loughlin that the payments were bribes, the
               Government surely would have said so by now. But it has not. The question is
               simple: What did Singer say about the extent to which Giannulli and Loughlin knew
               that their donations were really personal bribes intended to induce Heinel to betray
               her duties to USC?” (Id. at 12.)

       In its sur-reply (ECF No. 834, 2/7/20), the Government again continued to deny that any

such information existed and that it had withheld any such information regarding the key issue in

the case: what did Singer tell the side door clients were the purpose of their payments, suggesting

that Singer only said anything to them on this topic in an interview that occurred in December

2019. (“The government has broad powers, but they do not include mental telepathy or time travel.

The government cannot disclose witness statements before the witnesses make them.” Id. at 2.)

       The supplemental discovery produced today demonstrates that the Government was simply

not being truthful with Defendants or the Court in the above filings, given that as early as October

2, 2018, Singer told agents working on the case the exact information we have been seeking in




                                                 3
         Case 1:19-cr-10080-NMG Document 875 Filed 02/26/20 Page 4 of 6



discovery, and those agents attempted to bully him into lying and saying something different. This

belated discovery, which should have been produced no later than 30 days after indictment, is

devastating to the Government’s case and demonstrates that the Government has been improperly

withholding core exculpatory information, employing a “win at all costs” effort rather than

following their obligation to do justice. 1

        This disclosure will likely result in a host of additional motion practice beyond that set

forth in our initial trial grouping filing (ECF No. 846), including potential motions to dismiss the

indictment, motions to suppress evidence, and motions for sanctions. The Government is trying

to benefit from withholding information in violation of its obligations and the Defendants’

constitutional rights, but then force trial as quickly as it can.2 The Government should not be

rewarded, nor the Defendants punished, for this kind of egregious lack of candor and violation of

its obligations.




    1
       The Government’s purported basis for failing to disclose Singer’s notes earlier is that on
October 28, 2018, “members of the prosecution team leaned that Singer had taken notes on his
iPhone about his interactions with the government,” and specifically “saw all or part of the first
four paragraphs under the entry for October 2, 2018” (cited in full above) and “[a]t that time, the
government believed the notes were privileged and did not review them further.” See Exhibit B.
This explanation for its failed disclosure of what is clearly exculpatory information is outrageous,
for two reasons. First, there is no good faith basis to “believe” that a cooperating witness’s
contemporaneous notes of his conversations with the government or with other suspects, none of
which involved counsel, were privileged. Second, as the government is plainly aware, Singer’s
notes of these conversations are not the Brady material, rather the fact that Singer said these things
to the government is Brady information that the government agents on the call were in possession
of and were required to disclose within 30 days of indictment.
    2
      That strategy has already worked to the detriment of those Defendants who elected to plead
guilty to engaging in the side door. In those cases this Court has made findings that the
Defendants’ conduct amounted to bribery based on information provided to it by the government,
without the benefit of this evidence that clearly shows that it was not.


                                                  4
         Case 1:19-cr-10080-NMG Document 875 Filed 02/26/20 Page 5 of 6



       Accordingly, Defendants respectfully request that this Court postpone the setting of any

trial dates until the ongoing Brady disputes and resultant additional motion practice can be briefed

and decided. It is the only fair way to protect the Defendants’ rights.


Dated: February 26, 2020                             Respectfully submitted,

                                                     /s/ Sean M. Berkowitz
 George W. Vien (BBO #547411)                        Sean M. Berkowitz (admitted pro hac vice)
 Joshua N. Ruby (BBO #679113)                        LATHAM & WATKINS LLP
 DONNELLY, CONROY & GELHAAR, LLP                     330 North Wabash Avenue
 260 Franklin Street                                 Suite 2800
 Suite 1600                                          Chicago, IL 60611
 Boston, MA 02110                                    Phone: 312.777.7700
 Phone: 617.720.2880                                 Fax: 312.993.9767
 Fax: 617.720.3554                                   sean.berkowitz@lw.com
 gwv@dcglaw.com
 jnr@dcglaw.com                                      William J. Trach (BBO #661401)
                                                     LATHAM & WATKINS LLP
 Mark E. Beck (admitted pro hac vice)                200 Clarendon Street
 Mark Beck Law, A Professional Corporation           Boston, MA 02116
 350 West Colorado Boulevard                         Phone: 617.948.6000
 Suite 200                                           william.trach@lw.com
 Pasadena, CA 91105
 Phone: 213.596.7828                                 Perry J. Viscounty (admitted pro hac vice)
 mbeck@markbecklaw.com                               LATHAM & WATKINS LLP
                                                     650 Town Center Drive
 Counsel for Mossimo Giannulli                       20th Floor
                                                     Costa Mesa, CA 92626
 David C. Scheper (admitted pro hac vice)            Phone: 714.540.1235
 SCHEPER KIM & HARRIS LLP                            perry.viscounty@lw.com
 601 West Fifth Street
 12th Floor                                          Roman Martinez (admitted pro hac vice)
 Los Angeles, CA 90071                               LATHAM & WATKINS LLP
 Phone: 213.613.4655                                 555 Eleventh Street, NW
 Fax: 213.613.4656                                   Suite 1000
 dscheper@scheperkim.com                             Washington, DC 20004
                                                     Phone: 202.637.2200
 Counsel for Lori Loughlin                           roman.martinez@lw.com

                                                     Counsel for Mossimo Giannulli and Lori
                                                     Loughlin




                                                 5
         Case 1:19-cr-10080-NMG Document 875 Filed 02/26/20 Page 6 of 6



                               CERTIFICATE OF SERVICE

       I certify that the foregoing document, which was filed with the Court through the CM/ECF

system, will be sent electronically to all registered participants as identified on the Notice of

Electronic Filing, and paper copies will be sent on February 26, 2020 to those identified as non-

registered participants.


                                                           /s/ Sean M. Berkowitz
                                                           Sean M. Berkowitz
